Citation Nr: 1022410	
Decision Date: 06/16/10    Archive Date: 08/06/10

DOCKET NO.  03-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
(CTS) of the right upper extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
which in pertinent part, denied the claim for right upper 
extremity (CTS).  

The record reflects that the Veteran initially requested a Board 
hearing in conjunction with this appeal, and that such a hearing 
was scheduled for March 2004.  However, the Veteran withdrew his 
hearing request by a statement received in March 2004, prior to 
the date of the scheduled hearing.  38 C.F.R. § 20.704(e).

In May 2006 and again in December 2007, the Board remanded this 
claim for further development.  The Board is satisfied that there 
was substantial compliance with its December 2007remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been 
returned to the Board and is ready for further review.  


FINDING OF FACT

The Veteran's CTS is not related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for carpal tunnel syndrome 
(CTS) of the right upper extremity have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in October 2001 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.    

With respect to the Dingess requirements, the Veteran was not 
provided with a separate notice letter explaining the type of 
evidence necessary to establish a disability rating or effective 
date for the disability on appeal.  However, there is no 
prejudice in issuing a final decision because the preponderance 
of the evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or effective 
date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  First, the RO has obtained VA and private treatment 
records.  Next, a specific VA medical opinion pertinent to the 
issue on appeal was obtained. The Veteran was also afforded VA 
examinations in connection with his claim.  See 38 C.F.R. § 
3.159(c)(4) (2009).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate.  The March 2010 
examination provided adequate basis for the opinion offered.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).



Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination to this 
claim. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service, and for 
some disorders may be presumed if manifested to a compensable 
degree within the first post service year.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.  Watson v.  Brown, 4 Vet. 
App. 309, 314 (1993).

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When no preexisting condition is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the Veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the Veteran is not entitled to service-connected 
benefits.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the absence of 
an increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Evidence of the Veteran being asymptomatic 
on entry into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes 
worse during service and then improves due to in-service 
treatment to the point that it was no more disabling than it was 
at entrance into service, the disorder is not presumed to have 
been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent opinion, 
which held that, to rebut the presumption of sound condition 
under Section 1111 of the statute, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  Id.

Although VA's General Counsel has determined that the definition 
of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 
does not apply in determining whether the presumption of 
soundness has been rebutted, the statute and regulation do not 
otherwise provide any definition of "aggravation" to be applied 
in making that determination.  The word "aggravate" is defined as 
"to make worse."  Webster's II New College Dictionary (1999).  
After determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed disabilities 
were "made worse" by his military service.

As noted, Veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides 
expressly that the term "noted" denotes "[o]nly such conditions 
as are recorded in examination reports," 38 C.F.R. § 3.304(b), 
and that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

The Veteran's service treatment records show that at service 
entrance in March 1972, no right upper extremity disorder was 
noted.  During service, he was treated after hitting his hand on 
a door causing throbbing pain.  A past history of nerve damage of 
the right hand was noted.  He was seen in the hand surgery clinic 
and a past history of a right palm laceration two years prior was 
noted.  The Veteran reported being still bothered by problems of 
the right ring and middle fingers.  In April 1972, it was noted 
that the Veteran had a one year old laceration of the right palm 
and decreased sensation.  The laceration was noted to be on the 
right palm with partial median neuropathy.  The Veteran reported 
that his hand would swell after he had to use tools and that 
there were numb areas.  On testing he could not identify heat or 
cold in some areas.  The impression was, partial laceration, 
median nerve with strength and sensory loss, unresolved.  His May 
1972 separation examination report showed his upper extremities 
to be clinically normal.  

The Veteran was examined by VA in February 2002.  The claims file 
was not available during the examination.  The Veteran complained 
of bilateral upper extremity problems with his wrists and hands.  
He reported problems since 1971.  He was noted to have 
significant dryness of the palms.  Sensation was normal, but he 
had a positive Tinel and Phalen in both upper extremities.  There 
was no sign of thenar atrophy.  An EMG was performed.  The 
diagnosis was, possible carpal tunnel syndrome and ulnar 
entrapment neuropathy confirmed by EMG/NCS.   

VA outpatient treatment records show that in December 2001 he was 
evaluated for CTS.  The Veteran noted by way of history that the 
date of onset was in the 70's.   He was examined and the finding 
was, bilateral carpal tunnel.  

The Veteran was examined by VA in March 2010.  The claims file 
was reviewed.  The Veteran's history was noted.  The Veteran 
stated that as to his right palm injury, he had a laceration 
which he was working for a volunteer fire department at the time 
prior to his induction into service.  It was repaired with 
superficial stitches and was completely healed by the time he 
entered service in the 1970's.  The examiner stated that 
therefore the laceration is unrelated to any activity that 
occurred at the time of service.  The Veteran was examined.  
There were no Tinel signs over the right wrist, and he had 
sensory changes in the right hand and index finger.  The 
impression was, possible carpal tunnel syndrome bilateral by 
history and examination.  The examiner stated that it appears 
that the palmar laceration pre-existed the Veteran's induction 
into service and had nothing to do with his service activity.  
The examiner stated that as far as he could ascertain, the 
Veteran feels that his activity during service doing body work 
had something to do with his carpal tunnel.  The examiner stated 
that the Veteran does have carpal tunnel and that this is not 
related to his service and the palmar laceration clearly pre-
existed his activities in the service.  He stated that therefore 
the carpal tunnel syndrome does not appear to be specifically 
either caused by or aggravated by his service.  The examiner 
reported that the findings given are done so with a reasonable 
degree of certainty and are more likely than not to be the case 
as described based on the history, charts, and the findings on 
the current examination.  

At the time of service entry, there is a presumption that the 
Veteran entered in sound health.  Here, there is no evidence that 
at entry, there was any defect, infirmity, or disorder with 
regard to a hand or upper right extremity disorder on objective 
examination.  The examination was negative.  Thus, the Veteran is 
entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of soundness, 
the Board must determine whether, under 38 U.S.C.A. § 1111, the 
presumption of soundness is rebutted by clear and unmistakable 
evidence.  The burden of proof is on VA to rebut the presumption 
by producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated during 
service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both preexisting 
and not aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability was 
due to the natural progress of the preexisting condition. 38 
U.S.C.A. § 1153. Wagner v. Principi, 370 F.3d 1089 (2004).  

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does not 
constitute clear and unmistakable evidence sufficient to rebut 
the statutory presumption of soundness. " The Court held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or recorded 
history" in the record.

Thereafter, the Federal Circuit explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be rebutted," 
emphasizing that any such determination must consider "how strong 
the other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).  The Federal Circuit held that 
contemporaneous evidence of treatment is not required to rebut 
the presumption of soundness.  In Harris the Federal Circuit 
found that all medically accepted evidence can be considered, 
including a recorded medical history.

In this case, the service treatment records recorded a history of 
a preservice right hand laceration.   In addition, post-service 
treatment records document the same history, including the March 
2010 VA examination report where the Veteran states that he 
lacerated his right hand prior to service.  The Board finds that 
the medical records are competent evidence that a right hand 
laceration clearly and unmistakably preexisted service.  See 
Gahman v. West, 12 Vet. App. 406 (1999).  

The Board finds that the probative evidence constitutes clear and 
unmistakable evidence that a right hand laceration existed prior 
to service entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), 
has established that there are two steps to rebut the presumption 
of soundness at entry.  First, there must be clear and 
unmistakable evidence that a defect or injury preexisted service.  
Second, there must be clear and unmistakable evidence that the 
defect or injury was not aggravated during service.  If both 
prongs are not met, the presumption of soundness at entry is not 
rebutted.

The remaining question is whether the evidence clearly and 
unmistakably demonstrates that the Veteran's right hand disorder 
was not aggravated by such service, and if not, whether 
entitlement to service connection on a direct basis is in order.  
In this regard, the record contains a recent VA medical opinion 
that stated that the right hand laceration was not aggravated by 
service.  No other opinions are of record that address 
aggravation of a pre-existing disorder.  Thus, as the only 
complete and therefore probative opinion of record regarding 
aggravation did not conclude that preexisting right hand 
laceration was aggravated during service, the Board will afford 
the Veteran the benefit of the doubt and conclude that the 
presumption of soundness has not been rebutted in this case.  

Having determined that the presumption of soundness has not been 
rebutted in this matter, the Board will now consider whether the 
evidence otherwise permits the establishment of service 
connection on a direct basis, and it is clear that there were 
complaints and findings with respect to the right hand during 
active service.  As well there is evidence of a current disorder.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  Further, a 
medical opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
The Board is not bound to accept any opinion (from a VA examiner, 
private physician, or other source) concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a 
duty to assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of examination, 
the rationale for the opinion offered, the degree of certainty 
provided, and the qualifications and expertise of the examiner.  
See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a) (2009).   If there is at least an 
approximate balance of positive and negative evidence regarding 
any issue material to the claim, the claimant shall be given the 
benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 
5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  On the other hand, if the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

After weighing all the evidence, the Board finds that the VA 
examination of March 2010 is sufficient to satisfy the statutory 
requirements of producing an adequate statement of reasons and 
bases where the expert has fairly considered material evidence 
which appears to support the Veteran's position.  See Wray v. 
Brown, 7 Vet. App. 488, at 492-93 (1995).  The opinion offered is 
supported by rationale and has probative value.  It included a 
review of the claims file.  In addition, the negative opinion 
against the claim is also based on a clearly stated rationale.  
Finally the opinion that the current CTS is not related to 
service stands uncontradicted in the record. 

The Board notes that the Veteran is competent to attest to 
experiencing continuing right hand numbness after service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  Now the Board must 
determine if the evidence is offered by the Veteran is credible.  
See, Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the 
Veteran's lay contentions are outweighed by the other post 
service evidence which indicates that he was not treated for any 
right hand complaints until 2002, which is approximately 30 years 
after service discharge.  The Federal Circuit Court has held that 
such a lengthy lapse of time between events in service and the 
initial manifestation of subsequently reported symptoms is a 
factor in considering a service-connection claim.  Maxson v. 
Gober, 230, F.3d 1330, 1333 (Fed. Cir. 2000).  It is also 
noteworthy that on private treatment beginning in 1998, he did 
not assert that he had any right upper extremity problem and none 
was diagnosed.  The Board affords the Veteran's lay statements 
less probative weight in light of the lack of corroborating 
medical evidence upon discharge from service and for so many 
years after service.  His lay statements are outweighed by the 
available medical evidence.  

Based on the above evidence, the Veteran's claim must be denied. 


ORDER

Service connection for carpal tunnel syndrome (CTS) of the right 
upper extremity is denied. 







____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


